PER CURIAM.
GRANTED IN PART. The February 25, 1985 order of the trial court does not prejudice relator, but the ruling fails to adjudicate relator’s January 21, 1985 motion to compel Msgr. Larroque to answer deposition questions. The matter must be remanded to the trial court with instructions to grant relator appropriate relief in accordance with previous orders by this court to permit complete discovery.
The intervention by the court reporter interprets the trial court’s order too narrowly. That order does not require any different method of transcription than the method normally used, but simply includes the court reporter (and his staff) within the court’s protective order governing the discovery stage of the proceedings.